DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hao Tung on 11/23/2021.
The application has been amended as follows: 
Claim 22 (currently amended)	 A device comprising: 
at least one capillary tube; 
a nozzle located at a proximal end of the capillary tube; 
at least one collection vessel with a self-healing cap,[[;]] wherein the vessel is configured to go from a vented, to an unvented, and then to a sealed configuration as the nozzle is removed from the vessel;
at least one structure on an outer surface of the nozzle such that a vent opens in the cap of the collection vessel when said cap slides over the at least one structure thereby creating the vented configuration, wherein the at least one structure is a protrusion, an indentation, a rib, a channel, a groove, or a bump,
, when in the sealed configuration, [a] continued pulling of the vessel away from the device provides for a vacuum force to be created within the sample vesselsuch that the continued pulling of the sealed vessel away from the device provides for to be drawn out of the nozzle and into the collection vessel 

Claim 31 (currently amended) 	A method for using a sample collection device having a collection vessel, the method comprising: 
pushing the collection vessel forward towards a distal end of the device to create [a] relative motion that moves a nozzle of the device through a self-healing cap of the vessel, wherein the vessel is configured to go from a vented, to an unvented, and then to a sealed configuration as the nozzle is removed from said vessel such that a vent opens in the cap of the collection vessel when said cap slides over at least one structure on an outer surface of the nozzle thereby creating the vented configuration, wherein the at least one structure is a protrusion, an indentation, a rib, a channel, a groove, or a bump; 
using a one-step motion to remove the collection vessel from the sample collection device [[;]] wherein the motion to remove the collection vessel from the sample collection device provides a vacuum force to be created within the sample vessel which provides for a residual sample resident in a capillary tube of the sample collection device to be drawn out of the nozzle and into the collection vessel.
Claim 32 (cancelled)
Claim 33 (currently amended) 	A sample collection device comprising: 
at least one sample collection channel;
a nozzle located at a proximal end of the at least one sample collection channel; 
at least one collection vessel having a self-healing cap [[;]] wherein said collection vessel is configured to go from a vent, to an unvented, and then to a sealed configuration as the vessel is moved along a path to disengage from the sample collection channel[[.]] such that a vent opens in the cap of the collection vessel when said cap slides over at least one structure on an outer surface of the nozzle thereby creating the vented configuration, wherein the at least one structure is a protrusion, an indentation, a rib, a channel, a groove, or a bump.

Allowable Subject Matter
Claims 22-31 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Holmes (USPGpub 2014/0342371), teaches a device (referred to as a collection device 3710 shown Figure 52 and described in [0492]) comprising: 

a nozzle located at a proximal end of the capillary tube (see Figure 11J and [0268], which recites that “the sample entry location 1204 can be part of a nozzle”); 
at least one collection vessel (referred to as vessel 1146a in [0253] and shown in Figures 11B and 11G) with a self-healing cap (referred to as cap 448a in [0175]) (see [0176] which recites that “the cap may be formed from a self-healing material”),
wherein the vessel (1146a) is configured to go from a vented, to an unvented, and then to a sealed configuration as the nozzle is removed from the vessel (see [0300], which recites that “vents may be configured to use with the embodiments therein”, see further [0243] and [0245]);
wherein during nozzle removal, when the vessel is in the sealed configuration, [a] continued pulling of the vessel away from the device provides for a vacuum force to be created within the sample vessel, due in part of such that the continued pulling of the sealed vessel away from the device to provides for draw out residual sample that may still be resident in the capillary tube to be drawn out of the nozzle and into the collection vessel (see [0180], which recites that a sample may enter the vessel driven by gravity and capillarity when the vessel does not have a vacuum therein and by negative pressure in the case the vessel has a vacuum therein, see further in [0299] and Figure 11Z for a mechanism of creating a vacuum). 

pushing the collection vessel (1146 a) forward towards a distal end of the device (see Figure 11B) to create a relative motion that moves a nozzle (referred to as an adapter channel 1156) of the device through a self-healing (see [0176], which recites “the cap may be formed from a self-healing material, so that when a penetrating member is removed, the opening formed by the penetrating member closes up”) cap (1145) of the vessel (see [0258], which recites “the vessels 1146 a and 1146 b in the base 1140 are slidable relative to the support 1130 as indicated by arrow 1156. Relative motion between support 1130 and base 1140 can close the gap 1154. Closing the gap 1154 brings the adapter channels 1150 into the cap 1148 a of the vessel 1146 a until there is fluid communication between the interior of vessel (1146 a) and the collection channel 1126. At that time, motive force in the form will then move fluid in the channel 1126 into the vessel 1146 a”), 
wherein the vessel (1146 a) is configured to go from a vented, to an unvented, and then to a sealed configuration as the nozzle is removed from said vessel (see [0300], which recites that “vents may be configured to use with the embodiments therein”, see further [0243] regarding an unvented and [0245] regarding a separate, sealed configuration).
However, Holmes neither teaches nor fairly suggests a device having a nozzle having at least one structure on an outer surface of said nozzle such that a vent opens in the cap of the collection vessel when said cap slides over the at least one structure thereby creating the vented configuration wherein the at least one 
As a result, claim 22, 31 and 33 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on the respective independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or 

/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               

/JENNIFER WECKER/Primary Examiner, Art Unit 1797